Citation Nr: 1400794	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  08-06 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, New York


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred for treatment at non-VA medical facilities on November 3, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1980 to June 1980 and from January 1991 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision of the Department of Veterans Affairs Medical Center (VAMC) in Canandaigua, New York.  The appeal has previously been before the Board in September 2009 and November 2011.  

The appeal again is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND


The Board remanded the Veteran's claim in September 2009, and again in November 2011, for evidentiary development.  Specifically, the Board directed that the VAMC take appropriate steps to obtain relevant VA medical records and to associate those materials with the claims file.  The Board notes that the Veteran was specifically instructed by the November 2007 private medical provider to schedule a follow-up appointment with VA within two days.  Those medical records are relevant to the emergent nature of his emergency room visit.  

As the claims file does not reflect any such evidence, or, for that matter, any development whatsoever since the November 2011 remand, the Board must again remand the appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  Notably, the VAMC has not issued a supplemental statement of the case since the last Board remand.  The Board regrets the additional delay.  

The Board emphasizes to the Veteran that he should take this opportunity to explain to VA why he believed that his situation on November 3, 2007 was an emergency.  Presently, the only evidence of record is his statement that he was in pain.  See February 2008 Notice of Disagreement, March 2008 VA Form 9.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record, to include a rationale for his belief that his situation was an emergency.  

2.  Obtain the Veteran's VA treatment records related to shoulder treatment, from both before and after the November 2007 emergency room visit.  , and associate them with the claims folder.

3.  Obtain any administrative records generated for the purpose of coordinating treatment between Alice Hyde Medical Center and VA, and associate them with the claims folder. 

4.  Thereafter, consider all of the evidence of record and readjudicate the Veteran's claim. If the claim is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

